PER CURIAM.
In 1975 petitioner was convicted of first-degree murder and sentenced to life imprisonment. Petitioner filed a Florida Rule of Criminal Procedure 3.850 motion which was denied in 1978. Now, more than ten years later, petitioner seeks belated appellate review of that 1978 order denying post-conviction relief.
Although petitioner alleges in conclusory fashion that his appeal was frustrated due to the action of state officials, there are no specific allegations to support this claim. The 1978 order denying post-conviction relief informed petitioner that he had the right to appeal within 30 days. Petitioner has not sufficiently demonstrated that someone other than himself is to blame for not taking an appeal at the proper time. Cf. Brown v. State, 502 So.2d 1006 (Fla. 5th DCA 1987) (3.850 appeal treated as timely because trial court failed to inform defendant of his right to appeal); Ferrell v. Music, 484 So.2d 595 (Fla. 4th DCA 1985).
PETITION DENIED.
SHARP, C.J., ORFINGER and DANIEL, JJ., concur.